Citation Nr: 1219916	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  99-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to service connected degenerative lumbar spine with herniated nucleus pulposus, L3-4.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973 and from November 1990 to July 1991.  The latter period of service includes service in the Persian Gulf from January 6, 1991 to June 15, 1991.  The Veteran also had periods of active duty for training when he was in the Alabama National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2008 and November 2010 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in November 2010 for a VA opinion as to whether the Veteran's right foot disability is related to his service connected low back disability.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  The remand order noted that, in providing an opinion, the VA examiner should address whether the right foot disability was caused or aggravated by the Veteran's service connected low back disability.  Further, the examiner was to provide the reasons and bases for any conclusion or opinion expressed.

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  In conjunction with the prior remand, the Veteran was afforded a VA examination in December 2010.  After a review of the record, examination of the Veteran, and analysis of the Veteran's entire history and current medical condition, the VA examiner concluded that the Veteran's right foot disorder is "less likely as not (less than 50/50 probability) caused by or a result of SC lumbar back disorder."  His rationale was based on his finding that it appeared that the Veteran's current right foot disability is the result of a degenerative process in the dorsum of the foot.  Although the examiner indicated "some contribution" to the right foot symptoms by distal peroneal neuropathy on the right, he reported that the disorder apparently did not originate in the Veteran's lumbar spine.  

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's right foot disability was aggravated by his service connected low back disability as instructed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's right foot disability was aggravated by his service connected low back disability.    

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an appropriate 
VA examiner for a supplemental opinion.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right foot disability was aggravated (i.e. permanently worsened beyond the normal progression of the disability) by the Veteran's service connected low back disability.  If the examiner finds that the Veteran's right foot disability is aggravated by the service connected low back disability, then he/she should quantify the degree of aggravation.  

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

2. 	The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. 	The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. 	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


